DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a final office action in response to applicant's arguments and remarks filed on 02/02/2021.
Status of Rejections
The objections to the abstract, specification and claims are withdrawn in view of applicant’s amendments.
The interpretations of “pressing member”, “first sealing member” and “second sealing member” under 35 U.S.C 112(f) are maintained. 
The rejection of claim(s) 1 and 13 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment.
All other previous rejections are withdrawn in view of applicant’s amendments.  
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1-17 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13-14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keigler (U.S. Patent No. 7,727,366).

Regarding claim 14, Keigler discloses the first sealing members being mounted on the respective front frame (see e.g. Fig. 6, inner sealing surface 102; Col. 9, lines 10-12) and rear frame (see e.g. Figs. 23-24, seal 376 with elastomer member 380; Col. 20, lines 20-21 and 34-39). 
Regarding claim 16, Keigler discloses the elastic supporting member being deformable in a direction where the first sealing member is deformable (see e.g. Figs. 
Regarding claim 17, Keigler discloses a second sealing member mounted on the front frame (see e.g. Fig. 6, sealing groove 94 which may be an elastomeric region on the outer perimeter of ring 42’; Col. 9, lines 3-5), the second sealing member being configured to contact the rear frame (see e.g. Col. 9, lines 4-7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keigler in view of Maeda et al. (U.S. 2014/0345805), hereinafter Maeda.
Regarding claim 15, Keigler teaches all the elements of the substrate holder of claim 13 as stated above. Keigler further teaches a part of the clamper being mounted on the front frame (see e.g. Figs. 6 and 8A-8C, engagement feature 70), and another part of the clamper being mounted on the rear frame via an elastic supporting member (see e.g. Figs. 6 and 8A-8C, plate 150/member 58’ mounted on anchor point 158/tooth features 126 of body 38” via springs 154/flex features 114; Col. 11, lines 12-19).
Keigler does not teach the part of the clamper on the front frame being mounted via an elastic supporting member.
Maeda teaches an engaging part which is mounted in one frame and received in another frame (see e.g. Fig. 11, connecting bolt 152 mounted in upper mounting portion 102 and received in bolt hole 144 of upper car portion 104; Paragraph 0096-Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate holder taught by Keigler to further comprise the part of the clamper on the front frame mounted via an elastic supporting member as taught by Maeda in order to provide additional sealing pressure between the front and rear frames.
Claims 1-2, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan (U.S. Patent No. 5,843,296) in view of Dysktra (U.S. Patent No. 5,527,024).
Regarding claim 1, Greenspan teaches a substrate holder for holding a substrate by interposing the substrate between frames (see e.g. Figs. 3 and 4A, backplate 40 which holds master 90; Col. 4, lines 9-10, and Col. 5, lines 1-3), comprising a front frame (see e.g. Fig. 3, clamping ring 42); a rear frame (see e.g. Fig. 3, base 46); and a plurality of clampers that clamp the front and the rear frame (see e.g. Figs. 4A-4C, locking devices 62 and recesses 54, Col. 6, lines 9-13), wherein the clampers each include a hook portion mounted on the front frame (see e.g. Fig. 3, locking devices 62; Col. 5, lines 65-67), the hook portion including a hook base and a hook main body (see e.g. Fig. 3, hinge 68 forming the base and dowel 64 with sphere 70 forming the main body; Col. 6, lines 2-7), the hook portion including a shaft that pivotably supports the hook main body with respect to the hook base, the shaft extending parallel to the 
Greenspan does not teach at least one of or a plurality of the clampers including the plate including a second claw, the second claw being configured such that a distance between the front frame and the rear frame when the hook main body is hooked on the second claw is larger than a distance between the front frame and the rear frame when the hook main body is hooked on the first claw. 
Dysktra teaches a latch assembly for a clamping device (see e.g. Abstract), comprising a pivoting lever (see e.g. Fig. 5, lever 50 including locking arm 152 with locking finger 154; Col. 3, lines 1-7) which engages with a locking member which includes a first and a second notched or intended receiving portion (see e.g. Fig. 5, locking member 164 with first notched portion 168 and second notched portion 80; Col. 3, lines 19-21 and 46-49), wherein the first portion latches the clamp in a fully clamped position (see e.g. Col. 3, lines 31-35) and the second portion latches the clamp in an open, unclamped position (see e.g. Col. 3, lines 55-57). The first and second notches are provided along an outer circumferential or ramp surface in the direction the pivoting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clamper taught by Greenspan to include a second claw or receiving portion formed along the protruding outer rim of the base frame which maintains a larger distance between frames than the first claw when hooked as taught by Dysktra in order to latch the clamp in an open position to prevent inadvertent closing which can damage the workpiece.
Regarding claim 2, Greenspan in view of Dysktra teaches the front frame having an opening to expose the substrate (see e.g. Greenspan Fig. 3, opening shown in clamping ring 42).
Regarding claim 5, Greenspan in view of Dysktra teaches a position of the second claw along a direction parallel to a pivot axis of the hook main body being different from a position of the first claw along the same direction (see e.g. Dysktra Fig. 5, notches 80 and 168 shown at different positions on the same axis that locking arm 152 pivots, here parallel to the flat paper surface).
Regarding claim 11, Greenspan in view of Dysktra teaches the hook base colliding with the plate when the front frame is pushed towards the rear frame (see e.g. Greenspan Figs. 4A-4C, hinge 68 meets the protruding rim of base 46).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan in view of Dysktra as applied to claim 1 above, and further in view of Maekawa et al. (U.S. Patent No. 5,775,000), hereinafter Maekawa.
Regarding claim 3, Greenspan in view of Dysktra teaches all the elements of the holder of claim 1 as stated above. Greenspan in view of Dysktra does not teach a pressing member that applies a force in a direction maintaining hooking on the claw of the hook main body.
Maekawa teaches a device for holding a substrate (see e.g. Abstract) including a hook portion (fixing finger 14) that includes a pressing member, specifically a torsion spring (20), that applies biasing force maintaining the hook in the closed direction (see e.g. Fig. 5; Col 3, lines 34-42), allowing for resilient gripping by the hook portion (see e.g. Col. 3, lines 46--48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook portion taught by Greenspan in view of Dysktra to include the pressing member taught by Maekawa to include a pressing member in order to resiliently bias the hook in the closing direction.
Regarding claim 4, Greenspan in view of Dysktra and Maekawa teaches the pressing member being a torsion spring (see e.g. Maekawa Col. 3, lines 40-41).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan in view of Dysktra as applied to claim 1 above, and further in view of Griffin et al. (U.S. 5,747,773), hereinafter Griffin.
Greenspan in view of Dysktra teaches all the elements of the holder of claim 1 as stated above. Greenspan in view of Dysktra does not teach a sleeve disposed between 
Though Griffin relates to an arc welder power source, it responds to the similar situation of a shaft rotating with respect to a stationary apparatus. Specifically, Griffin teaches a pin which rotates with respect to an apparatus main body having a nylon sleeve fitted to the pin to provide a low friction outer surface upon which the pin can be rotated (see e.g. Fig. 7, sleeve 97 between pin 93 and auxiliary apparatus 96; Col. 11, lines 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook portion taught by Greenspan in view of Dysktra to include the nylon sleeve taught by Griffin provided between the shaft and hook main body to provide a low friction outer surface for the hook main body to rotate upon.
Claim 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan in view of Dysktra as applied to claim 1 above, and further in view of Yee et al. (U.S. Patent No. 5,135,636), hereinafter Yee.
Regarding claim 7, Greenspan in view of Dysktra teaches all the elements of the holder of claim 1 as stated above. Greenspan in view of Dysktra does not teach at least one of the hook portion and the plate being mounted on any of the front frame and the rear frame via an elastic supporting member.
Yee teaches an assembly for holding a substrate (see e.g. Abstract) comprising several rotatable cam assemblies which provide mechanical holding (see e.g. Fig. 1, cams 28 on cam assemblies 16; Col. 4, lines 13-14 and 18-19) that are mounted to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook portion of the clamper taught by Greenspan in view of Dysktra to be mounted onto the front frame via an elastic supporting member as taught by Yee in order to maintain secure closing of the clamper via a tension force.
Regarding claim 8, Greenspan in view of Dysktra and Yee teaches the front frame including a first sealing member that contacts a substrate when the substrate is held (see e.g. Greenspan Fig. 4a, contact ring 80 which prevents plating solution from seeping out from surface of master, i.e. substrate, 90; Col. 6, lines 32-36).
Regarding claim 9, Greenspan in view of Dysktra and Yee teaches a second sealing member mounted on the rear frame configured to contact the front frame (see e.g. Greenspan Figs. 4A-4C, outer seal 52).
Regarding claim 12, Greenspan in view of Dysktra teaches all the elements of the holder of claim 1 as stated above. Greenspan in view of Dysktra further teaches the clamper being buried in at least the rear frame (see e.g. Greenspan Figs. 4A-4C, locking device 62 shown embedded in base 46). Greenspan in view of Dysktra does not explicitly teach the clamper also being buried in the front frame, instead teaching the hook portion attached to the surface of the front frame (see e.g. Greenspan Fig. 3, hinge base 68 of locking device 62 shown attached to the surface of clamping ring 42). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate holder of Greenspan in view of Dysktra to have the hook portion at least partly embedded in the front frame on which it is mounted as taught by Yee in order to reduce the profile of the frame and prevent it from interfering with plating.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenspan in view of Dysktra as applied to claim 1 above, and further in view of Minami (U.S. Patent No. 9,677,189).
Greenspan in view of Dysktra teaches all the elements of the holder of claim 1 as stated above. Greenspan in view of Dysktra further teaches the hook portion being mounted on the front frame with a fixture (via a hinge; see e.g. Greenspan Col. 6, lines 3-5). Greenspan in view of Dysktra does not teach the plate being mounted on the rear frame with a fixture, instead teaching it being integrally mounted (see e.g. Figs. 4A-4C, rim on which recesses 54 are formed is integral with base 46).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lip taught by Greenspan in view of Dysktra to be mounted via a fixture such as a bolt as taught by Minami as an alternate means of forming the protruding rim of the rear frame with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795